SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedApril, 2016 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| AGM 2016 poll results BP PLC (the "Company") The Company held its Annual General Meeting earlier today and announces the results of the voting below. Mr. Carl-Henric Svanberg, Chairman, said - After an outstanding operational year for the company in a very difficult oil price environment, we were pleased that we had the support of our shareholders on all the binding votes at today's meeting. We were disappointed that the advisory vote for this year's remuneration report was not carried. We have already spoken to a number of shareholders and have a continuing dialogue. They are seeking changes to our remuneration policy for the future. We will continue that engagement and will bring a revised policy to our next AGM in 2017. Votes For % Votes Against % Votes Withheld Total shares voted % of issued share capital voted Resolution 1: To receive the directors' annual report and accounts. Resolution 2: To receive and approve the directors' remuneration report. Resolution 3: To re-elect Mr R W Dudley as a director. Resolution 4: To re-elect Dr B Gilvary as a director. Resolution 5: To re-elect Mr P M Anderson as a director. Resolution 6: To re-elect Mr A Boeckmann as a director. Resolution 7: To re-elect Admiral F L Bowman as a director. Resolution 8: To re-elect Mrs C B Carroll as a director. Resolution 9: To re-elect Mr I E L Davis as a director. Resolution 10: To re-elect Professor Dame Ann Dowling as a director. Resolution 11: To re-elect Mr B R Nelson as a director. Resolution 12: To elect Mrs P R Reynolds as a director. Resolution 13: To elect Sir John Sawers as a director. Resolution 14: To re-elect Mr A B Shilston as a director. Resolution 15: To re-elect Mr C-H Svanberg as a director. Resolution 16: To reappoint Ernst & Young LLP as auditors and to authorize the directors to fix their remuneration. Resolution 17: To give limited authority to make political donations and incur political expenditure. Resolution 18: To give limited authority to allot shares up to a specified amount. Resolution 19: Special resolution: to give authority to allot a limited number of shares for cash free of pre-emption rights. Resolution 20: Special resolution: to give limited authority for the purchase of its own shares by the company. Resolution 21: Special resolution: to authorize the calling of general meetings (excluding annual general meetings) by notice of at least 14 clear days. * Please note a 'vote withheld' is not a vote under English law and is not counted in the calculation of votes 'for' or 'against' a resolution. ** Total voting rights of the shares in issue: 18,648,466,827. Every shareholder has one vote for every ordinary share held and two votes for every £5 in nominal amount of BP preference shares held. David J Jackson Company secretary 14 April 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:14 April 2016 /s/ J. BERTELSEN J. BERTELSEN Deputy Secretary
